DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
IDS(es) submitted on 2/25/2022 has/have been considered.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Amended independent claims 1, 10, 19, and 22 are now newly rejected with the newly incorporated reference of Pelletier et al. (US 2012/0140743; hereinafter Pelletier).
Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimou et al. (US 2009/0122765; hereinafter Dimou) in view of Pelletier et al. (US 2012/0140743; hereinafter Pelletier) in further view of Manssour et al. (US 2013/0142175; hereinafter Manssour).

Regarding claims 1, 10, 19, and 22, Dimou discloses a method for wireless communication, the method comprising: 

switching from the first RAT to the second RAT after the determined synchronization between the first RAT the second RAT ([0062]: handoff between the WLAN and RAN); and
 transmitting, during a transmission time interval (TTI) associated with the second RAT, a first packet using the second RAT based on the switch from the first RAT to the second RAT (Fig. 6b, step 602 depicting data transmitted on the RAN during the TTI 603 after the switch decision); 

Dimou discloses all the particulars of the claim including the synchronizing between the RAN and WLAN associated with the TTIs of the two RATs (Figs. 6a, 6b; [0061]-[0064]), but is unclear about the limitations of,
adjusting one or more boundaries of transmission time intervals between transmission time intervals associated with a first radio access technology (RAT) and transmission time intervals associated with a second RAT;
determining synchronization between the first RAT and the second RAT based on the adjusted one or more boundaries of transmission time intervals associated with the first RAT and transmission time intervals associated with the second RAT. 

However, Pelletier does disclose the limitations of 
adjusting one or more boundaries of transmission time intervals between transmission time intervals associated with a first radio access technology (RAT) and transmission time intervals associated with a second RAT ([0189]: wherein the TTI length can be set to be a multiple of 2ms or equivalently multiple of two LTE sub-frames, hence changing the start and end boundaries of the TTIs for synchronization purpose between the first RAT and second RAT);
determining synchronization between the first RAT and the second RAT based on the adjusted one or more boundaries of transmission time intervals associated with the first RAT and transmission time intervals associated with the second RAT ([0189]: wherein the TTI length can be set to be a multiple of 2ms or equivalently multiple of two LTE sub-frames, hence changing the start and end boundaries of the TTIs for synchronization purpose between the first RAT and second RAT).
It would have been obvious before the effective filing date of the claimed invention to incorporate Pelletier’s disclosure to improve synchronization between the first and second RAT. 

Dimou in view of Pelletier discloses all the particulars of the claim but is unclear about the limitation of, wherein the determining the synchronization between the first RAT and the second RAT comprises determining that a first TTI associated with the first RAT aligns simultaneously in time with a second TTI associated with the second RAT, wherein the first TTI is associated with uplink communication and the second TTI is associated with downlink communication. 	
However, Manssour does disclose the limitation of 
wherein the determining the synchronization between the first RAT and the second RAT comprises determining that a first TTI associated with the first RAT aligns simultaneously in time with a second TTI associated with the second RAT, wherein the first TTI is associated with uplink communication and the second TTI is associated with downlink communication (Fig. 5; [0041]-[0045]:[0050]-[0052], [0071]: time aligning uplink with downlink subframes between macro and micro cell, Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to incorporate Manssour’s disclosure to improve scheduling efficiency in spectrum utilization. 

Regarding claims 2, and 11, Dimou discloses the method of claim 1, further comprising: 
transmitting a second packet using the first RAT before the switch to the second RAT (Fig. 6n data sent on the WLAN during the duration 605). 
Regarding claims 3, and 12, Dimou discloses the method of claim 2, further comprising: 
performing carrier sensing using the first RAT (Figs. 6a, 6b; [0061]-[0064]: synchronizing between the RAN and WLAN associated with the TTIs of the two RATs with the use of RTS/CTS); and 
broadcasting a reservation packet using the first RAT to reserve the first RAT until a start of a TTI associated with the second RAT (Figs. 6a, 6b; [0061]-[0064]: synchronizing between the RAN and WLAN associated with the TTIs of the two RATs with the use of RTS/CTS). 
Regarding claims 4, and 13, Dimou discloses the method of claim 3, wherein the reservation packet comprises a clear-to-send (CTS) message (Figs. 6a, 6b, [0061]-[0063]: use of RTS/CTS for reservation packet). 
Regarding claims 5, and 14, Dimou discloses the method of claim 4, wherein the CTS message includes a network allocation vector (NAV) (Figs. 6a, 6b, [0061]-[0063]: use of NAV). 
Regarding claims 6, 15, and 20 Dimou in view of Pelletier discloses the method of claim 1, wherein the determining synchronization between the first RAT and the second RAT further comprises adjusting a length of a TTI associated with either the first RAT or the second RAT to align the first length of the first TTI associated with the first RAT to a second length of the second TTI of the second RAT (Pelletier: [0189]: wherein the TTI length can be set to be a multiple of 2ms or equivalently multiple of two LTE sub-frames, hence changing the start and end boundaries of the TTIs for synchronization purpose between the first RAT and second RAT). 
It would have been obvious before the effective filing date of the claimed invention to incorporate Pelletier’s disclosure to improve synchronization between the first and second RAT. 

Regarding claims 7, and 16, Dimou discloses the method of claim 1, further comprising: determining to switch from the first RAT to the second RAT based on at least one of reception of a negative acknowledgement (NAK) using the first RAT, performance of carrier sensing using the first RAT, or failure of a value for a quality-of-service (QoS) metric associated with the first RAT to satisfy a threshold ([0078]: Link Going Down” requiring Handover), 
wherein switching from the first RAT to the second RAT is further based on the determination to switch from the first RAT to the second RAT ([0062]: handoff between the WLAN and RAN). 
Regarding claims 8, 17 and 21, Dimou in view of Pelletier discloses the method wherein the adjusting the one or more boundaries of the transmission time interval comprises adjusting one or more of a start boundary or an end boundary of the first TTI associated with the first RAT or the second TTI associated with the second RAT (Pelletier: [0189]: wherein the TTI length can be set to be a multiple of 2ms or equivalently multiple of two LTE sub-frames, hence changing the start and end boundaries of the TTIs for synchronization purpose between the first RAT and second RAT). 
It would have been obvious before the effective filing date of the claimed invention to incorporate Pelletier’s disclosure to improve synchronization between the first and second RAT. 

Regarding claims 9, and 18, Dimou discloses the method of claim 1, wherein the first RAT is unlicensed and the second RAT is licensed (WLAN and RAN, [0015]: unlicensed and licensed networks).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/               Primary Examiner, Art Unit 2644